Holmes, J., dissenting.
I concur in the majority’s opinion which determines that the claimant, Michael R. McGinnis, does not have an adequate remedy at law. See Miraglia v. B.F. Goodrich Co. (1980), 61 Ohio St. 2d 128, 15 O.O. 3d 163, 399 N.E. 2d 1234. However, I must dissent from this court’s denial of appellant’s request for recoupment of funds which were overpaid to the benefit of the claimant from September 30, 1982 to February 7, 1984.
The salient facts in this case are that the claimant was receiving compensation based on reports from his doctor, who certified claimant’s inability to return to his former position of employment. Subsequently, upon a motion by appellant, a commission district hearing officer determined that claimant’s doctor had considered nonallowed conditions and, for that reason and others, the hearing officer terminated temporary total compensation as of September 30, 1982. The district hearing officer’s order included the following findings and determinations:
“* * * An independent orthopedic specialist, F. B. Hawkins, M.D., indicates ‘The changes present in the thoracic spine and cervical spine, in my opinion, are not compensatory but are simply pre-existing changes in the spine. * * *’ [Emphasis sic.]
“GRANT employer’s motion filed 2-22-83 requesting termination of temporary total disability compensation effective 9-30-82 as Dr. J. B. Webster indicates that as of the date of his exam on 9-30-82 claimant ‘is eligible to participate in unrestricted employment.’ * * *11
Thus, as of September 30, 1982, employee was fully able to return to employment and his former employer was entitled to discontinue temporary total disability compensation. Consequently, any funds disbursed by or on behalf of the employer to the claimant beyond September 30,1982 were purely an overpayment. The district hearing officer's termination order was administratively affirmed.1
Next, employer sought and received an offset of the overpayment against any future awards granted to the claimant by the Industrial Commission. The refusal of both the court of appeals and this court to allow employer’s recoupment of funds paid *85in excess of those properly determined to be due to claimant is contrary to law and defies logic.2
The majority relies on State, ex rel. Eaton Corp., v. Lancaster (1988), 40 Ohio St. 3d 404, 534 N.E. 2d 46, for the proposition that an employer can never recoup funds paid pursuant to R.C. 4123.56 even where such funds were paid erroneously. The majority’s misguided analysis of Eaton Corp. is premised on the assumption that it is factually similar to the case at bar. I disagree. In Eaton Corp., continued payment of temporary total disability compensation was ordered despite a finding that the claimants’ condition had become permanent. This court permitted the claimants to retain the overpayment because the Industrial Commission allowed continued compensation during the pendency of the action and “once compensation * * * [was] ordered at an administrative hearing level higher than that of district hearing officer, a self-insured employer” was required to dispense the funds. Id. at 410, 534 N.E. 2d at 53. Therefore, this court, in Eaton Corp., was not confronted with the situation where eligibility for temporary total disability was retroactively invalidated due to an evaluation error made by the claimant’s doctor.
In State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630, 632, 23 O.O. 3d 518, 519, 433 N.E. 2d 586, 588, this court interpreted the propriety of discontinuing temporary total disability payments pursuant to R.C. 4123.56 and held:
“ ‘An employee is entitled to be paid temporary total disability when injured and unable to work until one of the following three things occur[s]: (1) he has returned to work, (2) his treating physician has made a written statement that he is capable of returning to his former position of employment, or (3) the temporary disability has become permanent.’ ” In logically interpreting the criteria set forth in Ramirez, it is evident that where a commission finds that a treating physician has erroneously permitted a claimant to remain ineligible to return to work and such claimant is deemed “eligible to participate in unrestricted employment,” the claimant’s rights to compensation are cut off as of the date the claimant is determined to be able to return to employment.
In a case analogous to the one at bar, this court permitted recoupment of payments based on a mistake of fact. State, ex rel. DeLong, v. Indus. Comm. (1988), 40 Ohio St. 3d 345, 533 N.E. 2d 729. In DeLong, an employer *86mistakenly paid compensation to a claimant during the pendency of an appeal to the regional board of review. After discovering its error, the employer attempted to offset the temporary total disability compensation paid against the temporary partial disability compensation that was ultimately awarded to the claimant over the same period on another claim. As the majority in this case notes, our analysis in DeLong focused on the “ ‘determination of the recipient’s entitlement’ * * * at the time payments were made.” (Emphasis sic.) Id. at 347, 533 N.E. 2d at 730. The majority suggests that the allowability of recoupment in DeLong was based on that lack of good faith on the part of the claimant regarding his entitlement to the funds. Assuming arguendo that the majority’s interpretation of DeLong is correct, how can a claimant have a good faith belief that he is entitled to benefits where his treating physician uses improper criteria to evaluate his claim? The physician’s erroneous conclusions must be' transferred to the claimant, and in so doing, an expectation arises that the claimant will inquire as to the permissibility of his claim under the criteria established by the General Assembly and Industrial Commission. A good faith belief does not excuse ignorance on the part of the claimant or his representative {i.e., treating physician).
Accordingly, for the foregoing reasons I dissent, since I would reverse the judgment of the court of appeals.

 In his order, the district hearing officer rendered a specific factual finding with respect to the quality of the medical report of claimant’s attending physician, Dr. Glorioso, by stating:
“The attending physician’s estimation of temporary total disability must be discounted at the present time, as he considers several conditions which have not been formally recognized in this claim. This period of disability may be subsequently readjusted if claimant secures the formal additional allowance of said conditions in his claim.” (Emphasis sic.)


 The majority, in its haste to allow the claimant to retain his compensation, neglects the fact that the district hearing officer terminated benefits on January 18, 1984; therefore, under the majority’s own analysis the employer was entitled to recoup its overpayments from January 18, 1984 through February 7, 1984. The majority opinion reads:
“* * * [AJppellant was statutorily required to pay temporary total disability compensation until a commission hearing officer held otherwise. This eventually occurred on January 18, 1984. * * *”
Thus, the employer mistakenly compensated the claimant from January 18, 1984 to February 7, 1984 and, therefore, the employer is entitled to/recoup at least these funds under our- analysis in State, ex rel. Martin, v. Connor (1984), 9 Ohio St. 3d 213, 9 OBR 523, 459 N.E. 2d 889; State, ex rel. DeLong, v. Indus. Comm. (1988), 40 Ohio St. 3d 345, 533 N.E. 2d 729; and State, ex rel. Weimer, v. Indus. Comm. (1980), 62 Ohio St. 2d 159, 16 O.O. 3d 174, 404 N.E. 2d 149.